

Form of Note


The payment of principal and interest on this Note is subject to certain
recoupment provisions set forth herein and in the Purchase Agreement (defined
below) between the issuer of this Note and the holder to whom this Note
originally was issued. This Note was originally issued on June 30, 2008, and has
not been registered under the Securities Act of 1933, as amended, or any state
securities act, and may not be sold or transferred in the absence of such
registration or qualification or an exemption therefrom under the securities act
or any such state securities laws that may be applicable. The sale or transfer
of this Note is subject to certain restrictions set forth in the Purchase
Agreement. The issuer of this Note will furnish a copy of these provisions to
the holder hereof without charge upon written request.


PROMISSORY NOTE


US$1,750,000.00
June 30, 2008



1. Principal and Interest.


(a)  FOR VALUE RECEIVED, New Motion, Inc., a Delaware corporation (“Maker”),
promises to pay in lawful money of the United States of America to the order of
Ringtone.com, LLC, a Minnesota limited liability company (“Payee”), the total
principal sum of One Million Seven Hundred Fifty Thousand Dollars
($1,750,000.00), with interest thereon until fully paid. This Note is being
entered into pursuant to the Asset Purchase Agreement (the “Purchase Agreement”)
entered into on June 30, 2008, by and between Maker and Payee.


(b) This Note shall bear interest until paid at a rate of ten percent (10%) per
annum; provided, however, that from and after an Event of Default and written
notice from the Payee to the Maker, this Note shall bear interest at fifteen
percent (15%) per annum. Interest shall accrue from the date of this Note.
Interest shall be computed on the basis of a year of 365 days and the actual
number of days elapsed.


2. Maturity Date. 


On the earliest to occur of (i) July 1, 2009, (ii) when declared due and payable
by the Payee upon the occurrence of an Event of Default (as defined below), or
(iii) five (5) days after the Maker gives written notice to the Payee of its
intent to prepay the Note (such earliest date, the “Maturity Date”), Payee, in
its sole discretion may: (i) demand Maker to pay Payee the amount by which the
principal amount of this Note plus accrued interest thereon (after reduction for
Uncontested Setoff Amounts, if any, as described below) exceeds any Contested
Amounts (as defined below) plus any amounts which Payee may contest pursuant to
Section 3(c) below (the “Payoff Amount”), or, (ii) convert, in accordance with
the procedure set forth in Section 4, the Payoff Amount into that number of
fully paid and nonassessable shares of the Maker’s common stock (the “Equity
Interests”) at a conversion price equal to $5.42 per share (subject to
adjustment for any stock splits or stock dividends). Upon payment in full, or
conversion into Equity Interests, of all principal and interest payable
hereunder, this Note shall be surrendered to the Maker for cancellation, and the
Maker shall be forever released from all of its obligations and liabilities
under this Note.
 

--------------------------------------------------------------------------------


 
3. Setoff.


(a) At anytime or from time to time on or prior to the Maturity Date, Maker
shall have the right to setoff against any amounts due Payee pursuant to this
Note for Adverse Consequences (as defined in the Purchase Agreement) Maker, its
affiliates, and their respective officers, directors and employees may have
suffered, which entitle Maker to indemnification under the Purchase Agreement.
Such setoff will be first applied to reduce any accrued interest under this
Note. Maker shall notify Payee prior to setting off such losses against amounts
due Payee pursuant to this Note (such notification, the “Setoff Notice”). The
Setoff Notice shall (i) state that Maker believes that there is or has been a
breach of a representation or warranty contained in the Purchase Agreement or
that Maker is otherwise entitled to indemnification under the Purchase
Agreement, (ii) set forth the estimated amount of the Adverse Consequences
claimed (the “Setoff Amount”) and (iii) include a summary of known, relevant
facts with respect to the claim.


(b) If Payee does not contest a Setoff Notice in writing within thirty (30) days
of the date of the Setoff Notice, Maker shall proceed with the setoff described
in the Setoff Notice and the principal amount of this Note shall be
automatically reduced in an amount equal to such uncontested Setoff Amount (the
“Uncontested Setoff Amount”); provided, if Payee pays to Maker in cash (in
immediately available funds) all or a portion of such Uncontested Setoff Amount
within five (5) days following the determination of such Uncontested Setoff
Amount, this Note shall not be reduced to the extent of such payment.


(c) If Payee gives written notice to Maker contesting all or a portion of the
Setoff Notice within thirty (30) days of the date of the Setoff Notice (such
notice, the “Dispute Notice” and the amount so contested the “Contested
Amount”), the parties shall meet within ten (10) business days from the date of
the Dispute Notice for the purpose of resolving the dispute. Any portion of a
Setoff Notice that is not contested or is subsequently settled in Makers favor
shall be treated as an Uncontested Setoff Amount.


(d) If the parties are unable to reach agreement with respect to the Contested
Amount, at the time payment would otherwise be due to Payee pursuant to this
Note, Maker shall deposit an amount in cash equal to the Contested Amount with a
third party escrow agent designated by Maker, and reasonably acceptable to
Payee, pending resolution of the dispute. Such escrow agent shall be based in
the United States and shall be in the business of regularly providing escrow
services. At the time the Contested Amount is placed into escrow, Maker, Payee
and the escrow agent shall enter into an escrow agreement reasonably acceptable
to the parties. The escrow agreement shall provide for the investment of the
Contested Amount in accordance with the directions of Payee, so long as such
directions are reasonably acceptable to Maker. Any accrued interest, earnings or
income earned on such investment shall be added to the Contested Amount. Payee
shall be responsible for any taxes on the interest, earnings or income related
to the investment of the Contested Amount, provided, however, that Payee may
request the escrow agent to release from escrow an amount equal to Payee’s tax
obligation so long as the original Contested Amount remains intact. The
Contested Amount shall be held by the escrow agent: (i) until receipt of a
settlement agreement executed by Maker and Payee setting forth a resolution of
the Contested Amount and the amount to be delivered to the parties; or (ii)
until receipt of a written notice from a party attaching a copy of a judgment or
an order of a court with proper jurisdiction specifying the release of the
Contested Amount, or (iii) in the event that the indemnification claim, which
formed the subject of the Setoff Notice related to a third party claim, then the
Contested Amount will be released upon proof of settlement or payment in full,
and related releases, of such claim, whichever of the foregoing events occurs
first. Maker and Payee shall be equally responsible for the fees of the escrow
agent. Maker shall not be responsible for and shall have no further obligation
with respect to the payment of the Contested Amount, or interest thereon,
pursuant to this Note once such amount is placed into escrow and Payee shall
look solely to the escrow agent for payment of such amount. In accordance with
the provisions of this Note, Payee may elect to convert into Equity Interests
any Contested Amount it is ultimately entitled to receive by delivery of written
notice to Maker during the five (5) day period following the resolution,
judgment or determination of such Contested Amount.
 
Page 2 of 6

--------------------------------------------------------------------------------


 
4. Mechanics of Conversion.


In connection with any conversion of this Note, Payee shall execute and deliver
to the Maker a purchase agreement and other agreements or documents governing
the issuance of the Equity Interests to Payee. Upon conversion of this Note,
Payee shall surrender this Note, duly endorsed, at the principal office of the
Maker. As promptly as practicable after the conversion and surrender of this
Note, the Maker, at its expense, will issue and deliver to the Payee of this
Note a certificate or certificates for the number of full shares of Equity
Interests issuable upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Maker). No fractional shares of Equity Interests shall be issued upon conversion
of this Note. In lieu of the Maker issuing any fractional shares to the Payee
upon the conversion of this Note, the number of shares of Equity Interests to be
issued shall be rounded to the nearest whole number.
 
5. Currency.


This Note is denominated in U.S. Dollars and all cash payments hereunder shall
be calculated and paid in U.S. Dollars.


6. Waivers.


Maker and any endorsers of this Note hereby waive demand, grace, notice,
presentment for payment, and protest, and agree and consent that this Note may
be renewed, and the time of payment extended without notice, and without
releasing any party hereto.


7. Events of Default.


Upon the happening of an Event of Default (as defined below), the Payee shall be
entitled, by written notice to the Maker, to declare the principal amount of
this Note, together with accrued interest, to be, and upon receipt of such
declaration by the Maker, this Note shall be accelerated and become, immediately
due and payable.


The occurrence of any of the following events shall constitute an “Event of
Default”: (a) failure by Maker to pay amounts due under this Note within five
(5) days after they become due; (b) the commencement of any proceedings under
any bankruptcy or insolvency laws by or against Maker; (c) the sale or transfer
by Maker (or any affiliate of Maker) to a third party of all or substantially
all of the Acquired Assets (as that term in defined in the Purchase Agreement);
(d) change-of-control (a merger, consolidation, or other reorganization as a
result of which a third party acquires more than 50% of the outstanding voting
securities of Maker); (e) if Maker’s common stock is no longer listed on the
NASDAQ Global Market, NASDAQ Capital Market, AMEX or NYSE; and (f) any material
breach of the representations and warranties of Maker set forth in this Note or
the Purchase Agreement.
 
Page 3 of 6

--------------------------------------------------------------------------------


 
8. Representations and Warranties of Maker. This Note has been duly authorized,
and upon issuance in accordance with the terms of the Purchase Agreement, will
be validly issued, will be issued in compliance with all applicable federal and
state securities laws as presently in effect, and will not be subject to any
preemptive rights, rights of first refusal or restrictions on transfer other
than under the Purchase Agreement and under applicable federal and state
securities laws. The shares of Maker’s common stock issuable upon conversion of
this Note have been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of this Note, will be duly and validly issued, fully
paid and nonassessable, will be issued in compliance with all applicable federal
and state securities laws as presently in effect, and will not be subject to any
preemptive rights, rights of first refusal or restrictions on transfer other
than under the Purchase Agreement and under applicable federal and state
securities laws.
 
9. Attorney’s Fees.
 
If this Note is placed in the hands of an attorney for collection or collected
through bankruptcy or other judicial proceedings, or if suit is brought hereon,
Maker agrees to pay in cash, in addition to all other amounts owing hereunder,
all reasonable expenses and costs of collection, including reasonable attorneys’
fees, incurred by the owner or holder hereof in connection with such collection
or proceedings.
 
10. Transfer.
 
This obligation is registered as to both principal and any stated interest with
Maker (or its agent) and transfer of the obligation may be effected only by
surrender of the old instrument and either the reissuance by Maker of the old
instrument to the new holder or the issuance by Maker of a new instrument to the
new holder. Maker agrees that Payee may assign or transfer this Note to its
Affiliates (as defined in the Purchase Agreement) or to one or more holders of
Payee’s Membership Interests pursuant to the terms of the Purchase Agreement.
Maker may not assign or transfer this Note without the prior approval of Payee.
 
11. Governing Law. 
 
All terms, obligations, and provisions of this Note are to be determined and
governed by the laws of the State of New York, excluding that body of law
relating to conflict of laws. Should any term or provision of this Note be
declared invalid, such determination shall not affect the remaining provisions
hereof, which shall remain in full force and effect. Notwithstanding any
provision contained herein to the contrary, the Payee shall not be entitled to
receive, collect, or apply as interest on the obligation evidenced hereby, any
amount in excess of the maximum rate of interest permitted by applicable law.
 
12. Notices.
 
All notices and communications required or permitted to be given under this Note
shall be in writing and shall be deemed to have been duly given if delivered
(i) by hand (including by reputable overnight courier), (ii) by mail (certified
or registered mail, return receipt requested) or (iii) by telecopy facsimile
transmission (receipt of which is confirmed):
 
Page 4 of 6

--------------------------------------------------------------------------------


 
If to Maker:


New Motion, Inc.
42 Corporate Park, Suite 250
Irvine, CA 92606
Attention: Chief Executive Officer


And a copy (which shall not constitute notice) to:
 
Stubbs Alderton & Markiles, LLP
15260 Ventura Boulevard, 20th Floor
Sherman Oaks, CA 91403
Attention: Scott Galer


If to Payee:


Ringtone.com, LLC
1900 Medical Arts Ave S
Sartell MN 56377
Attention: General Counsel


or to such other person or address as a person named above shall specify by
notice in writing to the other persons. All such notices and communications
shall be deemed to have been given (i) on the date on which so hand-delivered,
(ii) on the third business day following the date on which so mailed and
(iii) on the date on which telecopied and confirmed, except for a notice of
change of address, which shall be effective only upon receipt thereof.
 
13. Heading; References.
 
All headings used herein are used for convenience only and shall not be used to
construe or interpret this Note. Except where otherwise indicated, all
references herein to Sections refer to Sections hereof.
 
14. Entire Agreement; Amendments.
 
Any term of this Note may be amended or terminated and the observance of any
term of this Note may be waived (either generally or in a particular instance
and either retroactively or prospectively), with the written consent of the
Maker and the Payee. No waivers of or exceptions to any term, condition or
provision of this Note, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision. Any waiver or amendment effected in accordance with this Section
shall be binding upon and inure to the benefit of the parties and their
successors, assigns, heirs, administrators and transferees.
 
15. Stockholder’s Rights.
 
Nothing contained in this Note shall be construed as conferring upon the Payee
or any other person the right to vote or to consent or to receive notice as a
stockholder in respect of meetings of stockholders for the election of directors
of the Maker or any other matters or any rights whatsoever as a stockholder of
the Maker; and no dividends or interest shall be payable or accrued in respect
of this Note or the Equity Interests issuable upon the conversion hereunder
until, and only to the extent that, this Note shall have been converted.
 
[REMAINDER OF THIS PAGE INTENTIONALLY BLANK]
 
Page 5 of 6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has caused this Convertible Promissory Note to be
issued as of the date first set forth above.



 
MAKER:
     
New Motion, Inc.
         
By:
 
Its:



Page 6 of 6

--------------------------------------------------------------------------------

